DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (e), claims 1-4, 13-14, 18-21 and 30-31 in the reply filed on 12/17/20 is acknowledged.
Claims 5-12, 15-17, 22-29 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 4, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al., US Patent No. 10,519,035 B1.

Dwyer teaches:
1. (see figs. 9E, 12 and 13; also see fig. 8A) A method for selectively passivating a surface of a substrate (e.g. silicon substrate in fig. 8A and 12), wherein the surface of the substrate comprises at least a first surface comprising silicon nitride (e.g. silicon nitride in fig. 9E and 13) and at least a second surface (e.g. silicon) comprising a material other than silicon nitride, the method comprising the steps of: 
	a. optionally, treating the surface with hydrogen plasma or ammonia plasma (e.g. Optional limitation a. is not required by the claim); and 
	b. exposing the surface to at least one organoisocyanate having a structure according to Formula I (e.g. See 3,5-bis(trifluoromethyl)phenyl isocyanate) in fig. 9E and 13).
					R-N=C=O 	(I), 
	wherein R is selected from the group consisting of H, a substituted or unsubstituted C1 to C18 linear alkyl group, a substituted or unsubstituted branched C3 to C18 alkyl group, a substituted or unsubstituted C3 to C8 cyclic alkyl group, a substituted or unsubstituted C3 to C10 heterocyclic group, a substituted or unsubstituted C3 to C18 alkenyl group, a substituted or unsubstituted C4 to C18 aryl group, a substituted or unsubstituted C5 to C20 arylalkyl group, and a substituted or unsubstituted C3 to C10 alkynyl group, wherein the at least one organoisocyanate selectively reacts with the silicon nitride to passivate the first surface thereby leaving the second surface substantially unreacted (e.g. “passivate” is obvious or enabled by the reaction of 3,5-bis(trifluoromethyl)phenyl isocyanate) with silicon nitride to form a chemical bond as shown in fig. 9E and 13).  See Dwyer at col 1-11, ln 1–67, figs. 1-21.



4. The method of claim 3 wherein the second surface comprises SiO2 (e.g. Obvious from disclosure “Some oxide formation on a ‘freshly formed’ silicon or silicon nitride surface/region is allowed within the meaning of the present invention as long as the intended chemical attachment or functionalization reaction can proceed and result in successful and significant surface modification.” at col 5, ln 1–23. 

Regarding claim 18:
	Dwyer teaches the limitations of claim 18 as applied to claim 1 above.
	Dwyer further teaches the added limitation:
	exposing the surface of the substrate to one or more deposition precursors to deposit a film on the second surface selectively over the first surface (e.g. deposit an “organic surface layer” at col 7, ln 55–64)

Regarding claim 20:
	Dwyer teaches the limitations as applied to claim 3 above.

 Regarding claim 21:
	Dwyer teaches the limitations as applied to claim 4 above.

Claims 1, 3, 13, 14, 18, 20, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto, Japanese Publication No. 61-87699 (see attached English Abstract and English machine translation).

Goto teaches:
1. (see fig. 1) A method for selectively passivating a surface of a substrate (6), wherein the surface of the substrate comprises at least a first surface comprising silicon nitride (e.g. silicon nitride in Abstract) and at least a second surface comprising a material other than silicon nitride (e.g. semiconductor base substrate), the method comprising the steps of: 
	a. optionally, treating the surface with hydrogen plasma or ammonia plasma e.g. Optional limitation a. is not required by the claim); and 
	b. exposing the surface to at least one organoisocyanate having a structure according to Formula I (e.g. See toluene diisocyanate and hexamethylene diisocyanate in Abstract)
					R-N=C=O 	(I), 
	wherein R is selected from the group consisting of H, a substituted or unsubstituted C1 to C18 linear alkyl group, a substituted or unsubstituted branched C3 to C18 alkyl group, a substituted or unsubstituted C3 to C8 cyclic alkyl group, a substituted or unsubstituted C3 to C10 heterocyclic group, a substituted or unsubstituted C3 to C18 alkenyl group, a substituted or unsubstituted C4 to C18 aryl group, a substituted or unsubstituted C5 to C20 arylalkyl group, and a substituted or unsubstituted C3 to C10 alkynyl group, wherein the at least one organoisocyanate selectively reacts with the silicon nitride to passivate the first surface thereby leaving the second surface substantially unreacted (e.g. “passivate” is obvious or enabled by the reaction of toluene diisocyanate and hexamethylene diisocyanate with silicon nitride to form a chemical bond).  See Goto at English Abstract and English machine translation pages 1-5.

3. The method of claim 1 wherein the second surface comprises at least one selected from the group consisting of SiO2, a metal oxide, copper, cobalt, tungsten, amorphous silicon, polysilicon, monocrystalline silicon, germanium, and amorphous hydrogenated germanium (e.g. See silicon wafer at English machine translation page 4.).

Regarding claims 13-14:
	Goto teaches hexamethylene diisocyanate in English Abstract.

Regarding claim 18:
	Goto teaches the limitations of claim 18 as applied to claim 1 above.
 	Goto further teaches the added limitation:
	exposing the surface of the substrate to one or more deposition precursors to deposit a film on the second surface selectively over the first surface (e.g. deposit a physiologically active substance such as an enzyme or microorganism in English Abstract.)

Regarding claim 20:
	Goto teaches the limitations as applied to claim 3 above.

Regarding claims 30-31:
	Goto teaches hexamethylene diisocyanate in English Abstract.


Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer, as applied to claims 1 and 18, in view of Ayon et al., US Publication No. 2018/0374975 A1.

Regarding claims 2 and 19:
	Dwyer teaches all the limitations of claims 1 and 18 above, but is silent regarding cleaning the silicon substrate prior to steps a and b.
	In an analogous art, Ayon teaches cleaning silicon substrates by:

	rinsing the surface with deionized water (e.g. rinsed with distilled/deionized (DI) water); and 
	drying the surface (e.g. dried with a N2 gun), 
	wherein the wet chemical composition comprises at least one selected from the group consisting of a composition comprising H2O2 (28% aq), NH4O4 (28-30%), and H2O; HF (0.01%-5% (aq)); peroxide; RCA clean chemicals SC-1 and SC-2; and a mixture of H2SO4/H2O2.   See Ayon at para. [0064].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Dwyer with the teachings of Ayon in order to remove impurities or contaminants by cleaning the silicon substrates.


Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto, as applied to claims 1 and 18, in view of Ayon et al., US Publication No. 2018/0374975 A1.

Regarding claims 2 and 19:
	Goto teaches all the limitations of claims 1 and 18 above, but is silent regarding cleaning the silicon substrate prior to steps a and b.
	In an analogous art, Ayon teaches cleaning silicon substrates by:
	contacting the surface of the substrate with a wet chemical composition (e.g. Piranha solution comprising Sulfuric acid (H2SO4) and Hydrogen peroxide (H2O2)); 
	rinsing the surface with deionized water (e.g. rinsed with distilled/deionized (DI) water); and 

	wherein the wet chemical composition comprises at least one selected from the group consisting of a composition comprising H2O2 (28% aq), NH4O4 (28-30%), and H2O; HF (0.01%-5% (aq)); peroxide; RCA clean chemicals SC-1 and SC-2; and a mixture of H2SO4/H2O2.   See Ayon at para. [0064].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Goto with the teachings of Ayon in order to remove impurities or contaminants by cleaning the silicon substrates.


	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer, as applied to claim 1 above, and further in view of Koga, US Publication No. 2020/0119077 A1.

Regarding claims 13-14:
	Dwyer teaches all the limitations of claim 1 above, but does not expressly teach wherein R is an unsubstituted C1 to C18 linear alkyl group or R is a substituted or unsubstituted branched C3 to C18 alkyl group; and 
	wherein the at least one organoisocyanate is selected from the group consisting of methyl isocyanate, ethyl isocyanate, propyl isocyanate, isopropyl isocyanate, n-butyl isocyanate, sec-butyl isocyanate, tert-butyl isocyanate, pentyl isocyanate, hexyl isocyanate, octyl isocyanate, decyl isocyanate, dodecyl isocyanate, stearyl isocyanate, 1,1,3,3-tetramethylbutylisocyanate, and 1-methylheptylisocyanate. 
	In an analogous art, Koga teaches dodecyl isocyanate at para. [0244].
In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Dwyer with the teachings of Koga because one of ordinary skill in the art would be motivated to look for alternative organoisocyante compounds and Ito teaches dodecyl isocyanate is an art recognized suitable isocyanate compound.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Van Aert et al., US Publication No. 2016/0126384 A1 (e.g. see para. [0043] – [0044], Table I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 March 2021